Citation Nr: 0006189	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-33 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran had active service from December 1942 to December 
1944.  He died in 
April 1997.  The appellant is the veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied the appellant's claim of service connection for 
the cause of the veteran's death.  In September 1997, a 
notice of disagreement was submitted and a statement of the 
case was issued.  The appellant submitted her substantive 
appeal in November 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran died on April [redacted], 1997.  The death 
certificate lists the immediate cause of death as esophageal 
cancer, and coronary artery disease as the other significant 
condition contributing to death but not related to the 
underlying cause listed.  The death was natural, and an 
autopsy was not performed. 

3.  During the veteran's lifetime, service connection was in 
effect for residuals of internal derangement of the left knee 
and phlebitis of the left leg, and each was rated as 10 
percent disabling at the time of his death.  

4.  The evidence is in approximate balance as to whether the 
service-connected phlebitis contributed to the cause of the 
veteran's death.  

CONCLUSION OF LAW

The veteran's service-connected left leg phlebitis was a 
contributory cause of his death.  38 U.S.C.A. §§ 1110, 1310, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

During the veteran's lifetime, service connection was in 
effect for residuals of internal derangement of the left knee 
and phlebitis of the left leg.  The claims folder includes VA 
examination reports from the 1940s, 1950s, 1960, and 1985 
regarding the left knee and left leg phlebitis disabilities.  
At the time of his death, each disability was rated as 10 
percent disabling.  

The claims folder also includes records dated in the 1970s 
and 1990s regarding the veteran's cardiovascular problems, 
particularly angina.  In a July 1995 letter, Dr. Luis Romero 
reported that the veteran had severe degenerative joint 
disease of the thoracic spine and left knee.  He also 
reported that the veteran had severe varicose veins with 
venous incompetence on the left lower extremity which placed 
an increased strain on his hypertension and coronary artery 
disease.  There is also an October 1995 letter of record from 
Dr. Kamal F. Kassis regarding a referral from Dr. Romero for 
a vascular evaluation.  

In this case, the medical records show that the veteran was 
admitted to the hospital in April 1997.  His history of 
esophageal carcinoma and coronary artery disease was noted, 
and he was admitted because of nausea, vomiting and the 
inability to keep anything down.  During his hospitalization, 
he was placed on fluids and antibiotics with Neupogen and he 
developed ileus in spite of the Neupogen and Reglan.  A 
consult was done with I.D. and cardiology as the veteran had 
episodes of tachycardia treated with medication.  He refused 
to be transferred to Telemetry.  He expired nine days after 
his admission to the hospital.  The final diagnoses were 
neutropenia and fever secondary to esophageal carcinoma and 
obstructive ileus, and supraventricular tachycardia.  

The veteran died on April [redacted], 1997.  The death certificate 
lists the immediate cause of death as esophageal cancer, and 
coronary artery disease as the other significant condition 
contributing to death but not related to the underlying cause 
listed.  The death was natural, and an autopsy was not 
performed. 

Dr. Luis Romero submitted several letters regarding the cause 
of the veteran's death.  In an April 1997 letter, Dr. Romero 
reported that the veteran was admitted to the hospital with a 
diagnosis of esophageal carcinoma and pancytopenia secondary 
to chemotherapy.  In the hospital, this was complicated with 
several problems including septicemia and respiratory 
insufficiency believed to be possibly from pulmonary emboli.  
Dr. Romero pointed out that the veteran had a long history of 
post phlebitic syndrome on the lower extremities, especially 
on the left side and a previous history of deep venous 
thrombosis.  Dr. Romero opined that part of the reason for 
the veteran's death was the deep venous thrombosis on the 
left lower extremity with pulmonary emboli.  

Dr. Romero clarified his opinion in an October 1997 letter.  
He mentioned the injury to the veteran's left knee during 
service, and that the veteran developed chronic venous 
insufficiency and thrombophlebitis.  He died from several 
complicating problems such as septicemia and respiratory 
insufficiency secondary to pulmonary emboli.  The pulmonary 
emboli were believed to be secondary to the thrombophlebitis 
of the left lower extremity.  

In a November 1998 report, a VA physician noted that the 
available reports had been reviewed, including the statements 
from Dr. Romero.  The VA physician concluded that the veteran 
died of esophageal cancer and its complications, including 
neutropenia and thrombocytopenia.  The physician determined 
that there is "no clear evidence linking phlebitis of the 
l[eft] leg causing or contributing to the veteran's death," 
and that the veteran died of the complications of esophageal 
cancer. 

II.  Legal Analysis

The Board finds that the appellant's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Also, the Board is 
satisfied that all relevant facts have been properly 
developed and that the VA has fulfilled its duty to assist 
the claimant as mandated by 38 U.S.C.A. § 5107 (West 1991) 
and 38 C.F.R. § 3.103(a) (1999). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).

Claims for service connection for cause of death are governed 
by 38 C.F.R. § 3.312 (1999):

(a) General. The death of a veteran will 
be considered as having been due to a 
service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports. 

(b) Principal cause of death. The 
service-connected disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto. 

(c) Contributory cause of death. 

(1) Contributory cause of death is 
inherently one not related to the 
principal cause.  In determining whether 
the service-connected disability 
contributed to death, it must be shown 
that it contributed substantially or 
materially; that it combined to cause 
death; that it aided or lent assistance 
to the production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection. 

(2) Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially affecting 
a vital organ, would not be held to have 
contributed to death primarily due to 
unrelated disability.  In the same 
category there would be included service-
connected disease or injuries of any 
evaluation (even though evaluated as 100 
percent disabling) but of a quiescent or 
static nature involving muscular or 
skeletal functions and not materially 
affecting other vital body functions. 

(3) Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were resulting debilitating effects 
and general impairment of health to an 
extent that would render the person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  Where the 
service-connected condition affects vital 
organs as distinguished from muscular or 
skeletal functions and is evaluated as 
100 percent disabling, debilitation may 
be assumed. 

(4) There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature. 

The record shows that during the veteran's lifetime, service 
connection was in effect for residuals of internal 
derangement of the left knee and phlebitis of the left leg.  
At the time of his death, each disability was rated as 10 
percent disabling.  However, the death certificate does not 
list either one of these disabilities as the cause of the 
veteran's death.  Although not noted as the primary cause, it 
is argued that the veteran's phlebitis of the left leg 
contributed to the cause of his death.  Differing medical 
opinions, described above, have been submitted with regard to 
this question. 

It is clear from the 1998 report that the VA physician 
reviewed the medical records associated with the claims 
folder and offered a medical opinion based on the facts 
before him.  This included a review of Dr. Romero's opinions.  
However, the VA physician's opinion is that there is "no 
clear evidence" that the service-connected phlebitis caused 
or contributed to death.  This does not directly rebut Dr. 
Romero's opinion that the service-connected phlebitis caused 
pulmonary emboli that contributed to the cause of death.  The 
difference appears to be one of degree of certainty.  Dr. 
Romero believes contribution to be the case, while the VA 
doctor finds "no clear evidence" of causation.  Both 
opinions may in fact be compatible.  In any event, the Board 
finds that the evidence is at least in equipoise on the 
question of contributory cause of death.  Thus the Board 
finds for the appellant.


ORDER

Entitlement to service connection for the cause of the 
veteran's death has been established, and the appeal is 
granted.  




		
	J. E. Day
	Member, Board of Veterans' Appeals


 

